IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-65,038-02


                  EX PARTE BRANDON LOHRAN WOODARD, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. F00-53218-M IN THE 194TH DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

capital murder and sentenced to imprisonment for life. The Fifth Court of Appeals affirmed his

conviction in Woodard v. State, No. 05-02-00839-CR (Tex. App– Dallas April 8, 2003, no pet.).

        On January 27, 2014, the State filed an answer to the instant application and requested that

the trial court make findings in regard to Applicant’s claims of actual innocence. On February 11,

2014, a timely order designating issues was signed by the trial court. Even though it appeared that

the trial court wished to resolve the issues designated in the ODI, the habeas record was forwarded
                                                                                                    -2-

to this Court without any findings. We remand this application to the 194th District Court of Dallas

County to allow the trial judge to complete an evidentiary investigation and enter the appropriate

findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: October 1, 2014
Do not publish